Exhibit 10.1

Execution Version

CONTRIBUTION AGREEMENT

This CONTRIBUTION AGREEMENT (this “Agreement”), dated as of December 31, 2016,
is entered into by and between High Mesa Inc., a Delaware corporation (the
“Contributor”), whose address is 15021 Katy Freeway, Suite 400, Houston, Texas
77094 and Alta Mesa Holdings, LP, a Texas limited partnership (the
“Partnership”), whose address is 15021 Katy Freeway, Suite 400, Houston, Texas
77094. Contributor and the Partnership are collectively referred to herein as
the “Parties” and each individually as a “Party.”

RECITALS

WHEREAS, Contributor wishes to contribute all of its right, title and interest
in and to the Properties (hereinafter defined) (the “Contribution”) to the
Partnership.

WHEREAS, the Partnership wishes to accept the Contribution.

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
hereinafter contained, the Parties, intending to be legally bound, hereby agree
as follows:

AGREEMENT

Section 1. Defined Terms. Unless otherwise defined in this Agreement,
capitalized terms used in this Agreement have the following meanings:

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Capital Expenditures” means all capital expenditures (including post-Effective
Time capital expenditures) necessary to complete each Well up to an amount equal
to $3,200,000 per Well and calculated in accordance with Contributor’s Working
Interest in such Well, as agreed by Contributor and the operator of such Well as
of the date hereof.

“Contributed Property Assignments” means those certain Conveyances, Assignments
and Bills of Sale attached on Schedule I hereto.

“Defensible Title” means:

(a) with respect to the Wells, entitles Contributor to receive a Working
Interest and Net Revenue Interest of such Well in equal quantum to the Working
Interest and Net Revenue Interest of such Well as originally conveyed to
Contributor by the Contributed Property Assignments; and

(b) with respect to the Properties, is free and clear of any liens or
encumbrances created by, through or under Contributor, but not otherwise.

“Environmental Law” means any applicable Law that pertains to (a) pollution or
pollution control, or (b) the management or disposal of hazardous materials and
the remediation of contamination derived from the operations on the Leases,
including the Comprehensive Environmental Response, Compensation, and Liability
Act, 42 U.S.C. § 9601 et seq., the Solid Waste Disposal Act (as amended by



--------------------------------------------------------------------------------

the Resource Conservation and Recovery Act), 42 U.S.C. § 6901 et seq., the
hazardous materials Transportation Act, 49 U.S.C. § 1801 et seq., the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq., the Federal Water Pollution
Control Act, 33 U.S.C. § 1251 et seq., the Federal Safe Drinking Water Act, 42
U.S.C. §§ 300f-300, the Federal Air Pollution Control Act, 42 U.S.C. § 7401 et
seq., the Oil Pollution Act, 33 U.S.C. § 2701 et seq., the Occupational Safety
and Health Act, 29 U.S.C. § 651 et seq., the Endangered Species Act, 16 U.S.C. §
1531 et seq., and the regulations and orders promulgated by a Governmental
Entity thereunder.

“Governmental Entity” means any legislature, court, tribunal, arbitrator,
authority, agency, department, commission, division, board, bureau, branch,
official or other instrumentality of the U.S., or any domestic state, county,
city, tribal or other political subdivision, governmental department or similar
governing entity, and including any governmental, quasi-governmental, regulatory
or administrative body exercising similar powers of authority.

“Hydrocarbon(s)” means oil and gas and other hydrocarbons (including condensate)
produced or processed in association therewith (whether or not such item is in
liquid or gaseous form), or any combination thereof, and any minerals produced
in association therewith.

“Indemnified Party” means the Partnership Indemnified Parties or the Contributor
Indemnified Parties, as applicable.

“Knowledge” means that such individual is actually aware of a fact or other
matter, without any duty of inquiry. Contributor will be deemed to have
“Knowledge” of a particular fact or other matter if any of the following
individuals has Knowledge of such fact or other matter: Harlan H. Chappelle and
Michael A. McCabe.

“Law” means all applicable statutes, writs, laws, common law, rules,
regulations, ordinances, orders, judgments, injunctions, awards, determinations
or decrees of a Governmental Entity.

“Leases” means the portion of “Leases” (as such term is defined in the
Contributed Property Assignments) conveyed to Contributor under the Contributed
Property Assignments.

“Liabilities” means all indebtedness, claims, legal proceedings, obligations,
duties, warranties or liabilities.

“Lien” means any mortgage; lien (statutory or otherwise); security agreement,
arrangement or interest; hypothecation, pledge or other deposit arrangement;
assignment; charge; levy; executory seizure; attachment; garnishment;
encumbrance (including any easement, exception, reservation or limitation, right
of way, and the like); conditional sale, title retention, voting agreement or
other similar agreement, arrangement, device or restriction; preemptive or
similar right; the filing of any financing statement under the Uniform
Commercial Code or comparable Law of any jurisdiction; or restriction on sale,
transfer, assignment, disposition or other alienation; provided, however, that
the term “Lien” shall not include any of the foregoing to the extent created by
this Agreement or transfer restrictions created by federal or state securities
laws.

“Loss” means all costs, losses, Liabilities, damages or expenses of any kind or
nature whatsoever, including the reasonable, actual and documented fees and
disbursements of counsel.

“Net Revenue Interest” means, with respect to any Well, the interest in and to
all Hydrocarbons produced, saved and sold from or allocated to such Well, in
each case, after giving effect to all royalties, overriding royalties,
production payments, net profits interests and other burdens upon, measured by
or payable out of production, but excluding Taxes.

 

2



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens for Taxes or governmental assessments that are not yet delinquent or
are being contested in good faith by appropriate proceedings;

(b) materialmans’, mechanics’, repairmans’, employees’, contractors’,
operators’, Taxes and other similar liens or charges arising by Law or contract
in the ordinary course of business in connection with an operation relating to
the Wells that are not yet delinquent or are being contested in good faith by
appropriate proceedings; and

(c) all rights reserved to or vested in any Governmental Entity to control or
regulate any of the Leases or Well Facilities in any manner, and all Laws, rules
and orders of a Governmental Entity.

“Person” means any natural person, corporation, limited liability company,
limited partnership, trust, joint venture, association, company, partnership,
Governmental Entity or other legal entity.

“Properties” means the collective “Assigned Assets” (as such term is defined in
the Contributed Property Assignments) conveyed to Contributor under the
Contributed Property Assignments.

“Property Taxes” means ad valorem, property, severance, production, excise,
sales, use and similar Taxes based upon or measured by the ownership or
operation of the Properties or the production of Hydrocarbons or the receipt of
proceeds therefrom, but excluding, for the avoidance of doubt, (a) income,
franchise and similar Taxes and (b) transfer Taxes.

“Representatives” of any Person means the officers, directors, managers,
employees, independent contractors, consultants, advisors, agents, counsel,
accountants, investment bankers and other representatives of such Person.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Party.

“Tax” or “Taxes” means all income, profits, franchise, sales, use, ad valorem,
property, severance, production, excise, stamp, documentary, real property
transfer or gain, gross receipts, goods and services, registration, capital,
transfer or withholding taxes or other governmental fees or charges imposed by
any Governmental Entity, including any interest, penalties or additional amounts
that may be imposed with respect thereto.

“Well Facilities” means the collective “Well Facilities” (as such term is
defined in the Contributed Property Assignments) conveyed to Contributor under
the Contributed Property Assignments.

“Wells” means the collective “Wells” (as such term is defined in the Contributed
Property Assignments) conveyed to Contributor under the Contributed Property
Assignments.

“Working Interest” means with respect to any Well, the fractional interest in
and to such well that is burdened with the obligation to bear and pay costs and
expenses of maintenance, development and operations on or in connection with
well or any associated Lease, but without regard to the effect of any royalties,
overriding royalties, production payments, net profit interests and other
similar burdens upon, measured by, or payable out of production therefrom.

 

3



--------------------------------------------------------------------------------

Section 2. Contribution from Contributor to the Partnership. Upon the terms and
subject to the conditions set forth in this Agreement, effective as of 12:01
a.m. central time on October 1, 2016 (the “Effective Time”), Contributor does
hereby CONTRIBUTE, GRANT, BARGAIN, SELL, CONVEY, ASSIGN, TRANSFER, SET OVER and
DELIVER unto to the Partnership, for itself and its successor and assigns, and
the Partnership hereby accepts, all of Contributor’s right, title and interest
in and to all of the Properties. TO HAVE AND TO HOLD the Properties unto the
Partnership, together with its successors and assigns, forever.

Section 3. Mutual Representations and Warranties. Each Party represents and
warrants to the other Party as of the date of this Agreement, as follows:

(a) Organization. Such Party is duly organized and validly existing and in good
standing under the Laws of its jurisdiction of organization and has all
requisite power and authority necessary to perform its obligations under this
Agreement.

(b) Authority; Binding Effect.

(i) Such Party has all requisite power and authority to enter into and perform
its obligations under this Agreement and to carry out the transactions
contemplated hereby.

(ii) Such Party has taken (or caused to be taken) all acts and other proceedings
required to be taken by it to authorize the execution, delivery and performance
by such Party of this Agreement and the other agreements contemplated herein.
This Agreement has been duly executed and delivered by such Party and
constitutes its valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, moratorium, reorganization or similar Laws affecting the rights of
creditors generally and by principles of equity, whether considered in a
proceeding at Law or in equity.

(c) Noncontravention. The execution, delivery and performance of this Agreement
and the transactions contemplated hereby by such Party does not and will not
(i) conflict with, or result in, any violation of or constitute a breach or
default (with notice or lapse of time, or both) under (A) any provision of its
organizational documents, or (B) any applicable statute, Law, rule, regulation,
court order, agreement, instrument or license applicable to such Party, or
(ii) require the submission of any notice, report, consent or other filing with
or from any Governmental Entity or third party, other than such consents as are
customarily obtained after assignment of wells and Hydrocarbon leases.

(d) Survival. The foregoing representations and warranties contained in this
Section 3 shall remain in effect until the expiration of the applicable statute
of limitations and shall thereafter have no further force and effect.

Section 4. Representations and Warranties of Contributor. Contributor hereby
represents and warrants to the Partnership as of the date of this Agreement, as
follows:

(a) Status. Contributor is not a “foreign person” within the meaning of the Code
§1445. Contributor will furnish to Contributor an affidavit that satisfies the
requirements of Code §1445(b)(2).

 

4



--------------------------------------------------------------------------------

(b) Litigation. There are no suits, actions, litigation or proceedings pending
or to Contributor’s Knowledge, threatened, in relation to Contributor or to any
of the Properties.

(c) Special Warranty. Subject to and except for any Permitted Encumbrances,
Contributor has Defensible Title to the Properties (the “Special Warranty”).

(d) Survival. The foregoing representations and warranties contained in this
Section 4 (other than the Special Warranty under Section 4(c)) shall remain in
effect until 18 months following the date hereof; and in each case shall
thereafter have no further force and effect. The Special Warranty under
Section 4(c) shall survive the termination of this Agreement indefinitely.

Section 5. Disclaimer of Representations and Warranties by Contributor.

(a) EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY REPRESENTED IN SECTION 3,
SECTION 4 OR THE SPECIAL WARRANTY OF TITLE IN THE ASSIGNMENT, (I) CONTRIBUTOR
MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, AND (II)
CONTRIBUTOR EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY
OR IN WRITING) TO THE PARTNERSHIP OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS,
CONSULTANTS OR REPRESENTATIVES (INCLUDING ANY OPINION, INFORMATION, PROJECTION
OR ADVICE THAT MAY HAVE BEEN PROVIDED TO THE PARTNERSHIP BY ANY OFFICER,
DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF CONTRIBUTOR
OR ANY OF ITS AND THEIR AFFILIATES).

(b) EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY REPRESENTED IN SECTION 4 OR
THE SPECIAL WARRANTY OF TITLE IN THE ASSIGNMENT, CONTRIBUTOR EXPRESSLY DISCLAIMS
ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO (I) TITLE
TO ANY OF THE PROPERTIES, (II) THE CONTENTS, CHARACTER OR NATURE OF ANY REPORT
OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY ENGINEERING, GEOLOGICAL OR
SEISMIC DATA OR INTERPRETATION RELATING TO THE PROPERTIES, (III) THE QUANTITY,
QUALITY OR RECOVERABILITY OF HYDROCARBONS IN OR FROM THE PROPERTIES, (IV) ANY
ESTIMATES OF THE VALUE OF THE PROPERTIES OR FUTURE REVENUES TO BE GENERATED BY
THE PROPERTIES, (V) THE PRODUCTION OF OR ABILITY TO PRODUCE HYDROCARBONS FROM
THE PROPERTIES, (VI) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY,
DESIGN OR MARKETABILITY OF THE PROPERTIES, (VII) THE CONTENT, CHARACTER OR
NATURE OF ANY INFORMATION MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS
PREPARED BY CONTRIBUTOR OR THIRD PARTIES WITH RESPECT TO THE PROPERTIES, (VIII)
ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE TO THE
PARTNERSHIP OR ITS AFFILIATES, OR ITS OR THEIR RESPECTIVE EMPLOYEES, AGENTS,
CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING
THERETO AND (IX) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR
TRADEMARK INFRINGEMENT. EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY
REPRESENTED IN SECTION 4, CONTRIBUTOR FURTHER DISCLAIMS ANY REPRESENTATION OR
WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF MERCHANTABILITY, FREEDOM FROM LATENT
VICES OR DEFECTS, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR
SAMPLES OF MATERIALS OF ANY OF THE PROPERTIES, RIGHTS OF A PARTY UNDER
APPROPRIATE STATUTES TO CLAIM DIMINUTION OF

 

5



--------------------------------------------------------------------------------

CONSIDERATION, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES THAT THE
PARTNERSHIP WILL BE DEEMED TO BE OBTAINING THE PROPERTIES IN THEIR PRESENT
STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS OR
DEFECTS (KNOWN OR UNKNOWN, LATENT, DISCOVERABLE OR UNDISCOVERABLE), AND THAT THE
PARTNERSHIP HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS THE PARTNERSHIP
DEEMS APPROPRIATE.

(c) CONTRIBUTOR HAS NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY
REGARDING ANY MATTER OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, THE RELEASE
OF MATERIALS INTO THE ENVIRONMENT OR THE PROTECTION OF HUMAN HEALTH, SAFETY,
NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL CONDITION OF
THE PROPERTIES, AND NOTHING IN THIS AGREEMENT OR OTHERWISE WILL BE CONSTRUED AS
SUCH A REPRESENTATION OR WARRANTY. THE PARTNERSHIP WILL BE DEEMED TO BE TAKING
THE PROPERTIES “AS IS” AND “WHERE IS” WITH ALL FAULTS FOR PURPOSES OF THEIR
ENVIRONMENTAL CONDITION, AND THE PARTNERSHIP HAS MADE OR CAUSED TO BE MADE SUCH
ENVIRONMENTAL INSPECTIONS AS THE PARTNERSHIP DEEMS APPROPRIATE.

(d) THE PARTIES AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE
EFFECTIVE, THE DISCLAIMERS OF CERTAIN REPRESENTATIONS AND WARRANTIES CONTAINED
IN THIS SECTION 5 ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSE OF ANY
APPLICABLE LAW.

Section 6. Assumption of Liabilities. Subject to and excluding the Contributor
Liabilities, contemporaneous with the Contribution, the Partnership hereby
assumes and agrees to pay, perform and discharge, or cause to be paid,
performed, and discharged, all obligations and Liabilities with respect to the
Properties, known or unknown, regardless of whether such obligations or
Liabilities arose prior to, on or after the Effective Time (the “Assumed
Liabilities”), including, but not limited to, the following obligations:

(a) all obligations to perform all obligations applicable to or imposed on the
lessee or owner under the Leases or as required by Law; and

(b) all Property Taxes allocable to the Partnership pursuant to Section 9(b)
hereof; and

(c) all Liabilities relating in any way to the Properties arising under
Environmental Law or arising from, attributable to or alleged to be arising from
or attributable to, a violation of or the failure to perform any obligation
imposed by any Environmental Law or otherwise relating to the environmental
condition of the Properties.

Section 7. Survival of Agreement; Waiver and Release; Indemnity.

(a) The representations and warranties of each Party shall terminate and expire
in accordance with Section 3(d) and Section 4(d), respectively. The respective
covenants of each Party under this Agreement shall survive until the date that
is four (4) years after the date hereof. Notwithstanding the foregoing, no claim
presented in writing prior to the expiration or termination of the survival
periods set forth above shall be affected in any way by such termination and
expiration.

(b) From the Effective Time until the fourth anniversary of the date hereof:

 

6



--------------------------------------------------------------------------------

(i) Contributor shall RELEASE, DEFEND, PROTECT, INDEMNIFY and HOLD HARMLESS the
Partnership, its Affiliates and all of their respective Representatives
(collectively, the “Partnership Indemnified Parties”), from and against any Loss
and Liability arising out of, in connection with, or relating to Contributor’s
breach of its respective representations, warranties or covenants contained in
this Agreement (such Losses and Liabilities, the “Contributor Liabilities”).

(ii) The Partnership shall RELEASE, DEFEND, PROTECT, INDEMNIFY and HOLD HARMLESS
Contributor, its Affiliates, and all of their respective Representatives
(collectively, the “Contributor Indemnified Parties”) from and against any Loss
and Liability arising out of, in connection with, or relating to the
Partnership’s breach of its respective representations, warranties or covenants
contained in this Agreement and the Assumed Liabilities.

(c) With respect to any Loss or Liability attributable to breaches of
Contributor’s representations and warranties contained in this Agreement (other
than the Special Warranty), Contributor’s aggregate liability with respect
thereto under Section 7(b)(i) shall be limited to an amount equal to $5,000,000,
and unless and until the aggregate amount of all Losses and Liabilities (other
than any Loss or Liability attributable to breaches of the Special Warranty) for
which Claim Notices are delivered by the Partnership exceeds $500,000, and then,
only to the extent such Losses and Liabilities exceed $500,000.

(d) The Indemnified Party shall give to the Party obligated to provide
indemnification to such Indemnified Party a notice (a “Claim Notice”) describing
in reasonable detail, to the extent known by the Indemnified Party at the time,
the facts giving rise to the claim for indemnification hereunder and shall
include in such Claim Notice (if then known) the amount or the method of
computation of the amount of such claim, and a reference to the provision of
this Agreement upon which such claim is based.

(e) THE FOREGOING INDEMNITIES SET FORTH IN THIS Section 7 ARE INTENDED TO BE
ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE
THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE
THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SIMPLE OR
GROSS NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR PASSIVE) OR OTHER FAULT OR
STRICT LIABILITY OF ANY INDEMNIFIED PARTY. THE PARTIES HERETO ACKNOWLEDGE THAT
THE INDEMNITIES SET FORTH HEREIN MAY RESULT IN THE INDEMNITY OF A PARTY FOR ITS
NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR PASSIVE) OR OTHER FAULT OR
STRICT LIABILITY OF THE INDEMNIFIED PARTY.

(f) IN NO EVENT SHALL ANY PARTY BE LIABLE FOR ANY LOSS OF PROFITS, SPECIAL
DAMAGES, CONSEQUENTIAL DAMAGES OR PUNITIVE DAMAGES IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

Section 8. Assignments; Filings; Consents; Releases.

(a) Designee; Assignments; Deeds; Bills of Sale. Contributor acknowledges that
the Partnership may designate one or more of its direct or indirect wholly-owned
subsidiaries (a “Designee”) to directly acquire the Properties from Contributor
and the Parties. Upon the date hereof, Contributor shall duly execute,
acknowledge and deliver an Assignment, Bill of Sale and Conveyance dated
effective as of the Effective Time from Contributor, as assignor, unto the
Partnership or its Designee, as assignee, substantially in the form attached
hereto as Exhibit A (the “Assignment”). Not in limitation of the

 

7



--------------------------------------------------------------------------------

foregoing, after the date hereof, and subject to the terms and conditions of
this Agreement, each Party, at the request of the other and without additional
consideration, shall execute and deliver, or shall cause to be executed and
delivered from time to time, such further instruments of conveyance, deed and
transfer and shall take such other action as the other Party may reasonably
request to convey and deliver the Properties to the Partnership or its Designee,
and evidence the Partnership’s assumption of the Assumed Liabilities, in the
manner contemplated by this Agreement.

(b) Filings, Notices and Certain Governmental Approvals. Promptly after the date
hereof, the Partnership shall make all requisite filings with, and provide the
requisite notices to, the appropriate Governmental Entities to accomplish all
transactions contemplated by this Agreement.

(c) Releases. Upon the date hereof, Contributor shall deliver to the Partnership
a release of lien for all liens affecting Contributor’s interests in the
Properties, if any.

Section 9. Revenues and Expenses.

(a) From and after the date hereof, Contributor shall (i) remain entitled to all
of the rights of ownership (including the right to all production, proceeds of
production and other proceeds) attributable to the Properties for the period of
time prior to the Effective Time and (ii) obligated to pay and discharge (A) all
operating expenses attributable to the Properties prior to the Effective Time
and (B) all Capital Expenditures attributable to the Wells. From and after the
date hereof, the Partnership shall be (i) entitled to all of the rights of
ownership (including the right to all production, proceeds of production and
other proceeds) attributable to the Properties for the period of time from and
after the Effective Time and (ii) obligated to pay and discharge all of the
Assumed Liabilities, including all operating expenses attributable to the
Properties on or after the Effective Time. On or before 30 days after the date
hereof, the Parties shall mutually agree upon any amounts paid or received by a
Party for which the other Party was entitled to receive or obligated to pay
pursuant to the terms of this Agreement. Promptly thereafter, any amounts owed
by a Party (after netting amounts owed to such Party) shall be paid to the other
Party hereunder.

(b) All Property Taxes with respect to the Tax period in which the Effective
Time occurs shall be apportioned as of the Effective Time between Contributor
and the Partnership. For purposes of determining the allocations described in
the previous sentence, (i) Property Taxes that are attributable to the severance
or production of Hydrocarbons shall be allocated to the period in which the
severance or production giving rise to such Property Taxes occurred,
(ii) Property Taxes that are based upon or related to income or receipts or
imposed on a transactional basis (other than such Property Taxes described in
clause (i) above), shall be allocated to the period in which the transaction
giving rise to such Property Taxes occurred and (iii) all other Property Taxes
shall be prorated on a daily basis between Contributor and the Partnership, in
each case with Contributor being liable for Property Taxes prior to the
Effective Time and with the Partnership being liable for Property Taxes on and
after the Effective Time. The Parties will make settlement of all Property Taxes
by estimating the Property Taxes to be due for the Tax period in which the
Effective Time occurs based on the Property Taxes assessed and paid for the
immediately prior tax period, with a final settlement to follow promptly after
such time the Parties determine the actual amount of Property Taxes due for the
Tax period in which the Effective Time occurs.

Section 10. Miscellaneous.

(a) Expenses. All required documentary, filing and recording fees and expenses
in connection with the filing and recording of the Assignments, deeds,
conveyances or other instruments required to convey title to the Properties to
the Partnership shall be borne by the Partnership. Any and all sales, use,
transfer, stamp, documentary, registration or similar Taxes incurred or imposed
with respect to the transactions described in this Agreement shall be borne by
the Partnership. All fees, costs and expenses incurred by the Parties in
negotiating this Agreement or in consummating the transactions contemplated
hereunder shall be paid by the Party incurring the same, including legal and
accounting fees, costs and expenses.

 

8



--------------------------------------------------------------------------------

(b) Parties in Interest. Nothing in this Agreement shall create or be deemed to
create any third-party beneficiary rights in any Person not a Party, other than
a successor or assign of a Party or any other Indemnified Party.

(c) Notices. Any notice, request, demand or other communication required or
permitted to be given to a Party pursuant to the provisions of this Agreement
will be in writing and will be effective and deemed given under this Agreement
on the earliest of: (i) the date of personal delivery, (ii) the date of
transmission by facsimile, with confirmed transmission and receipt, (iii) one
day after deposit with a nationally-recognized courier or overnight service such
as Federal Express and (iv) five days after mailing via certified mail, return
receipt requested. All notices not delivered personally or by facsimile will be
sent with postage and other charges prepaid and properly addressed to the Party
to be notified at the address set forth for such Party:

If to the Contributor:

High Mesa Inc.

15021 Katy Freeway, Suite 400

Houston, Texas 77094

Attention: Michael A. McCabe

Facsimile: (281) 530-5278

with copies to (which shall not constitute notice):

Haynes and Boone, LLP

1221 McKinney Street, Suite 2100

Houston, Texas 77010

Attention: Bill Nelson

Facsimile: (713) 236-5557

If to the Partnership:

Alta Mesa Holdings, LP

15021 Katy Freeway, Suite 400

Houston, Texas 77094

Attention: Michael A. McCabe

Facsimile: (281) 530-5278

with copies to (which shall not constitute notice):

Haynes and Boone, LLP

1221 McKinney Street, Suite 2100

Houston, Texas 77010

Attention: Austin Elam

Facsimile: (713) 236-5430

Any Party hereto (and such Party’s permitted assigns) may change such Party’s
address for receipt of future notices hereunder by giving written notice to the
Partnership and the other Parties.

 

9



--------------------------------------------------------------------------------

(d) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors and assigns.

(e) Counterparts. This Agreement may be executed in two or more counterparts
(including by electronic means), each of which will be deemed an original but
all of which together will constitute one and the same instrument.

(f) Governing Law; Waiver of Jury Trial.

(i) THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW. THE PARTIES AGREE THAT THE
APPROPRIATE, EXCLUSIVE AND CONVENIENT FORUM FOR ANY DISPUTES BETWEEN THE PARTIES
ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
IN ANY STATE OR FEDERAL COURT IN HARRIS COUNTY, TEXAS, AND EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURTS SOLELY IN RESPECT OF ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT. THE PARTIES
FURTHER AGREE THAT THE PARTIES SHALL NOT BRING SUIT WITH RESPECT TO ANY DISPUTES
ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY
COURT OR JURISDICTION OTHER THAN THE ABOVE SPECIFIED COURTS. THE PARTIES FURTHER
AGREE, TO THE EXTENT PERMITTED BY LAW, THAT A FINAL AND NON-APPEALABLE JUDGMENT
AGAINST A PARTY IN ANY ACTION OR PROCEEDING CONTEMPLATED ABOVE SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION WITHIN OR OUTSIDE OF
THE UNITED STATES BY SUIT ON THE JUDGMENT, A CERTIFIED OR EXEMPLIFIED COPY OF
WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND AMOUNT OF SUCH JUDGMENT.
EXCEPT TO THE EXTENT THAT A DIFFERENT DETERMINATION OR FINDING IS MANDATED DUE
TO THE APPLICABLE LAW BEING THAT OF A DIFFERENT JURISDICTION, THE PARTIES AGREE
THAT ALL JUDICIAL DETERMINATIONS OR FINDINGS BY A STATE OR FEDERAL COURT IN
HARRIS COUNTY, TEXAS WITH RESPECT TO ANY MATTER UNDER THIS AGREEMENT SHALL BE
BINDING.

(ii) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES TO
THIS AGREEMENT HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT AND THE
RELATIONSHIP THAT IS BEING ESTABLISHED. EACH PARTY ALSO WAIVES ANY BOND OR
SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED
OF THE OTHER PARTY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS AGREEMENT, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH PARTY HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO
THIS AGREEMENT AND THAT EACH PARTY WILL CONTINUE TO RELY ON THE WAIVER IN THEIR
RELATED FUTURE DEALINGS. EACH PARTY FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER

 

10



--------------------------------------------------------------------------------

WITH ITS LEGAL COUNSEL, AND THAT EACH PARTY KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE TRANSACTION CONTEMPLATED HEREBY. IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT. THE
PARTIES ACKNOWLEDGE AND HEREBY AGREE THAT IN THE EVENT OF ANY BREACH OR
THREATENED BREACH BY EITHER PARTY OF ANY OF THEIR RESPECTIVE COVENANTS OR
OBLIGATIONS SET FORTH IN THIS AGREEMENT, EACH PARTY HERETO SHALL BE ENTITLED TO
AN INJUNCTION OR INJUNCTIONS TO PREVENT OR RESTRAIN BREACHES OR THREATENED
BREACHES OF THIS AGREEMENT BY THE OTHER, AND TO SPECIFICALLY ENFORCE THE TERMS
AND PROVISIONS OF THIS AGREEMENT TO PREVENT BREACHES OR THREATENED BREACHES OF,
OR TO ENFORCE COMPLIANCE WITH, THE COVENANTS AND OBLIGATIONS OF THE OTHER UNDER
THIS AGREEMENT, WITHOUT PROOF OF ACTUAL DAMAGES OR INADEQUACY OF LEGAL REMEDY
AND WITHOUT BOND OR OTHER SECURITY BEING REQUIRED.

(g) Amendments. This Agreement may only be modified, supplemented, or amended by
a written instrument executed by all of the Parties hereto.

(h) Headings. The headings contained in this Agreement are for the sole purpose
of convenience of reference, and shall not in any way limit or affect the
meaning or interpretation of any of the terms or provisions of this Agreement.

(i) Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision hereof will not affect the
validity or enforceability of the other provisions hereof; provided, that if any
provision of this Agreement, as applied to any Party or to any circumstance, is
adjudged by a court, governmental body, arbitrator or mediator not to be
enforceable in accordance with its terms, the Parties agree that the court,
governmental body, arbitrator or mediator making such determination will have
the power to modify the provision in a manner consistent with its objectives
such that it is enforceable, or to delete specific words or phrases, and in its
reduced form, such provision will then be enforceable and will be enforced.

(j) Entire Agreement. This Agreement constitutes the entire understanding
between the Parties with respect to the subject matter hereof, superseding all
negotiations, prior discussions and prior agreements and understandings relating
to such subject matter, whether oral or written. This Agreement may not be
amended nor any rights hereunder altered, changed, or waived except by an
instrument in writing signed by the Parties.

(k) No Recourse. All claims, obligations, liabilities, or causes of action
(whether in contract or in tort, in law or in equity, or granted by statute)
that may be based upon, in respect of, arise under, out or by reason of, be
connected with, or relate in any manner to this Agreement, or the negotiation,
execution, or performance of this Agreement (including any representation or
warranty made in, in connection with, or as an inducement to, this Agreement),
may be made only against (and are expressly limited to) Contributor and the
Partnership. No Person other than Contributor or the Partnership, including no
member, partner, stockholder, Affiliate or representative thereof, nor any
member, partner, stockholder, Affiliate or representative of any of the
foregoing, shall have any Liability (whether in contract or in tort, in Law or
in equity, or granted by statute) for any claims, causes of action, obligations,

 

11



--------------------------------------------------------------------------------

or Liabilities arising under, out of, in connection with, or related in any
manner to this Agreement or based on, in respect of, or by reason of this
Agreement or its negotiation, execution, performance, or breach; and, to the
maximum extent permitted by Law, each of Contributor and the Partnership hereby
waives and releases all such Liabilities, claims, causes of action, and
obligations against any such third Person. Without limiting the foregoing, to
the maximum extent permitted by Law, (i) each of Contributor and the Partnership
hereby waives and releases any and all rights, claims, demands, or causes of
action that may otherwise be available at Law or in equity, or granted by
statute, to avoid or disregard the entity form of the other or otherwise impose
liability of the other on any third Person, whether granted by statute or based
on theories of equity, agency, control, instrumentality, alter ego, domination,
sham, single business enterprise, piercing the veil, unfairness,
undercapitalization, or otherwise; and (ii) each of Contributor and the
Partnership disclaims any reliance upon any third Person with respect to the
performance of this Agreement or any representation or warranty made in, in
connection with, or as an inducement to this Agreement.

[Signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first written above.

 

CONTRIBUTOR:     HIGH MESA INC.     By:   /s/ Michael A. McCabe     Name:  
Michael A. McCabe     Title:   Chief Financial Officer THE PARTNERSHIP:     ALTA
MESA HOLDINGS, LP     By:   Alta Mesa Holdings GP, LLC,       its general
partner     By:   /s/ Michael A. McCabe     Name:   Michael A. McCabe     Title:
  Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT

ASSIGNMENT, BILL OF SALE AND CONVEYANCE

This ASSIGNMENT, BILL OF SALE AND CONVEYANCE (“Assignment”) is dated as of
December 31, 2016, and made effective as of 12:01 A.M. (central time), on
October 1, 2016 (the “Effective Time”) by and between High Mesa Inc., a Delaware
corporation, having as its address 15021 Katy Freeway, Suite 400, Houston, Texas
77094 (“Assignor”) and Oklahoma Energy Acquisitions, LP, a Texas limited
partnership, having as its address 15021 Katy Freeway, Suite 400, Houston, Texas
77094 (“Assignee”) and the designee of Alta Mesa Holdings, LP, a Texas limited
partnership (the “Partnership”). Assignor, on the one hand, and Assignee, on the
other hand, are sometimes referred to herein each individually as a “Party” and
collectively as the “Parties”. Capitalized terms used but not defined herein
shall have the meanings set forth in that certain Contribution Agreement dated
as of the date hereof, by and between Assignor and the Partnership (the
“Contribution Agreement”).

GRANTING AND RESERVATION CLAUSES; HABENDUM CLAUSE

Grant. Assignor, for and in consideration of $10.00, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
hereby grants, transfers, bargains, sells, conveys, assigns and delivers unto
Assignee all of Assignor’s existing right, title and interest in and to the
following (the “Properties”):

the oil and gas wells described on Exhibit A-2 (collectively, the “Wells”);

all oil and gas leases covering any of the Wells, including those described on
Exhibit A-1 (collectively, the “Leases”), INSOFAR AND ONLY INSOFAR AS the Leases
are necessary to produce Hydrocarbons and participate in operations from and
affecting the wellbore(s) of the Wells (such rights to the Leases, the “Lease
Rights”);

all Hydrocarbons, produced from or attributable to the Wells, and all proceeds
or accounts receivable resulting from the sale of any such Hydrocarbons;

any units or pooled or communitized lands arising on account of such Lease
Rights having been unitized or pooled into such units, pools or communitized
lands, INSOFAR AND ONLY INSOFAR as necessary to produce Hydrocarbons and
participate in operations from and affecting the wellbore(s) of the Wells; and

all flowlines, pipelines, meters, separators, heater-treaters, vapor recovery
units, tanks, and any other associated equipment between the wellhead of a Well
and (i) the outlet valve of the individual gas meter applicable to such Well for
gas and (ii) the outlet valves of the oil tank battery and water tank battery of
the facilities applicable to such Well for oil and water, respectively,
excepting and excluding, all field production and support facilities that are
utilized in connection with the Wells and any other well (collectively, the
“Well Facilities”).

 

1



--------------------------------------------------------------------------------

Habendum. TO HAVE AND TO HOLD the Properties, together with all rights and
appurtenances in any way belonging thereto, unto Assignee and its respective
successors and assigns forever, subject, however, to the terms and conditions of
this Assignment, including Section 4.1.

Merger of Title. Effective as of the Effective Time, the Properties shall merge
with and into all of Assignee’s other rights, titles and interests in, to and
under the wells, leases, lands and other properties and assets comprising the
Properties.

SPECIAL WARRANTY AND DISCLAIMERS

Special Warranty. Subject to and except for any Permitted Encumbrances, Assignor
hereby warrants unto Assignee good and Defensible Title to the Properties unto
Assignee, its successors and assigns, against all persons claiming or to claim
the same or any part thereof, by, through or under Assignor, but not otherwise.

Disclaimers.

EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY REPRESENTED IN SECTION 3 AND
SECTION 4 OF THE CONTRIBUTION AGREEMENT AND SECTION 2.1 HEREOF, (I) ASSIGNOR
MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, AND
(II) ASSIGNOR EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY
OR IN WRITING) TO ASSIGNEE OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS,
CONSULTANTS OR REPRESENTATIVES (INCLUDING ANY OPINION, INFORMATION, PROJECTION
OR ADVICE THAT MAY HAVE BEEN PROVIDED TO ASSIGNEE BY ANY OFFICER, DIRECTOR,
EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF ASSIGNOR OR ANY OF ITS
AFFILIATES).

EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY REPRESENTED IN SECTION 3 AND
SECTION 4 OF THE CONTRIBUTION AGREEMENT AND SECTION 2.1 HEREOF, ASSIGNOR
EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR
IMPLIED, AS TO (I) TITLE TO ANY OF THE PROPERTIES, (II) THE CONTENTS, CHARACTER
OR NATURE OF ANY REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY
ENGINEERING, GEOLOGICAL OR SEISMIC DATA OR INTERPRETATION RELATING TO THE
PROPERTIES, (III) THE QUANTITY, QUALITY OR RECOVERABILITY OF HYDROCARBONS IN OR
FROM THE PROPERTIES, (IV) ANY ESTIMATES OF THE VALUE OF THE PROPERTIES OR FUTURE
REVENUES TO BE GENERATED BY THE PROPERTIES, (V) THE PRODUCTION OF OR ABILITY TO
PRODUCE HYDROCARBONS FROM THE PROPERTIES, (VI) THE MAINTENANCE, REPAIR,
CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF THE PROPERTIES,
(VII) THE CONTENT, CHARACTER OR NATURE OF ANY

 

2



--------------------------------------------------------------------------------

INFORMATION MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS PREPARED BY
ASSIGNOR OR THIRD PARTIES WITH RESPECT TO THE PROPERTIES, (VIII) ANY OTHER
MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE TO ASSIGNEE OR ITS
AFFILIATES, OR ITS OR THEIR RESPECTIVE EMPLOYEES, AGENTS, CONSULTANTS,
REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS ASSIGNMENT OR THE CONTRIBUTION AGREEMENT OR ANY DISCUSSION OR PRESENTATION
RELATING HERETO AND THERETO AND (IX) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM
FROM PATENT OR TRADEMARK INFRINGEMENT. WITHOUT LIMITING SECTION 2.1 HEREOF AND
ASSIGNEE’S RIGHTS TO INDEMNITY UNDER SECTION 7 OF THE CONTRIBUTION AGREEMENT,
ASSIGNOR FURTHER DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR
IMPLIED, OF MERCHANTABILITY, FREEDOM FROM LATENT VICES OR DEFECTS, FITNESS FOR A
PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY OF THE
PROPERTIES, RIGHTS OF A PARTY UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF
CONSIDERATION OR RETURN OF THE PURCHASE PRICE, IT BEING EXPRESSLY UNDERSTOOD AND
AGREED BY THE PARTIES THAT ASSIGNEE WILL BE DEEMED TO BE OBTAINING THE
PROPERTIES IN THEIR PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND
“WHERE IS” WITH ALL FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT, DISCOVERABLE OR
UNDISCOVERABLE), AND THAT ASSIGNEE HAS MADE OR CAUSED TO BE MADE SUCH
INSPECTIONS AS ASSIGNEE DEEMS APPROPRIATE.

ASSIGNOR HAS NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING ANY
MATTER OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, THE RELEASE OF MATERIALS
INTO THE ENVIRONMENT OR THE PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL
RESOURCES OR THE ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL CONDITION OF THE
PROPERTIES, AND NOTHING IN THIS ASSIGNMENT, THE CONTRIBUTION AGREEMENT OR
OTHERWISE WILL BE CONSTRUED AS SUCH A REPRESENTATION OR WARRANTY. WITHOUT
LIMITING ASSIGNEE’S RIGHTS TO INDEMNITY UNDER SECTION 7 OF THE CONTRIBUTION
AGREEMENT, ASSIGNEE WILL BE DEEMED TO BE TAKING THE PROPERTIES “AS IS” AND
“WHERE IS” WITH ALL FAULTS FOR PURPOSES OF THEIR ENVIRONMENTAL CONDITION, AND
ASSIGNEE HAS MADE OR CAUSED TO BE MADE SUCH ENVIRONMENTAL INSPECTIONS AS
ASSIGNEE DEEMS APPROPRIATE.

THE PARTIES AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE
EFFECTIVE, THE DISCLAIMERS OF CERTAIN REPRESENTATIONS AND WARRANTIES CONTAINED
IN THIS SECTION 2.2 ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSE OF ANY
APPLICABLE LAW.

Subrogation. To the extent transferable under the policies, instruments, or
other

 

3



--------------------------------------------------------------------------------

documents creating such rights of subrogation, Assignee shall be and is hereby
subrogated to all covenants and warranties of title by parties heretofore given
or made to Assignor or its predecessors in title with respect and to the extent
applicable to the Properties.

ASSUMED LIABILITIES

Subject to and excluding the Contributor Liabilities, without limiting
Assignee’s rights under the special warranty of title in Section 2.1 or in the
Contribution Agreement, Assignee hereby assumes and agrees to fulfill, perform,
pay and discharge (or cause to be fulfilled, performed, paid or discharged) all
of Assumed Liabilities, regardless of whether such Assumed Liabilities arose
prior to, on or after the Effective Time.

MISCELLANEOUS

Leases. Assignee is taking the Properties subject to the terms of the Leases to
the extent the Leases are valid, binding and enforceable as of the Effective
Time.

Contribution Agreement. This Assignment is delivered pursuant to, and hereby
made subject to, the terms and conditions of the Contribution Agreement. In the
event that any provision of this Assignment is construed to conflict with any
provision of the Contribution Agreement, the provisions of the Contribution
Agreement shall be deemed controlling to the extent of such conflict.

Further Cooperation. After the date hereof, Assignor and Assignee shall execute
and deliver, or shall cause to be executed and delivered from time to time, such
further instruments of conveyance and transfer, and shall take such other
actions as any Party may reasonably request, to convey and deliver the
Properties to Assignee.

Successors and Assigns. The provisions of this Assignment shall bind and inure
to the benefit of Assignor and Assignee and their respective successors and
assigns.

GOVERNING LAW AND WAIVER OF JURY TRIAL. THIS ASSIGNMENT SHALL BE GOVERNED BY AND
CONSTRUED (A) WITH RESPECT TO MATTERS RELATING TO THE CONVEYANCE OF THE
PROPERTIES, IN ACCORDANCE WITH THE LAWS OF THE STATE OF OKLAHOMA AND
(B) OTHERWISE RELATING TO OR ARISING OUT OF THIS ASSIGNMENT, IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS, IN EACH CASE EXCLUDING ANY CONFLICTS OF LAW RULE
OR PRINCIPLE THAT MIGHT REFER CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF
ANOTHER JURISDICTION. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS ASSIGNMENT.

Limitation on Damages. NEITHER PARTY WILL BE ENTITLED TO RECOVER FROM THE OTHER
PARTY, OR SUCH PARTY’S RESPECTIVE AFFILIATES, ANY INDIRECT, CONSEQUENTIAL,
PUNITIVE OR EXEMPLARY DAMAGES OR DAMAGES FOR LOST PROFITS THAT CONSTITUTE
CONSEQUENTIAL DAMAGES ARISING

 

4



--------------------------------------------------------------------------------

UNDER OR IN CONNECTION WITH THIS ASSIGNMENT, EXCEPT TO THE EXTENT ANY SUCH PARTY
SUFFERS SUCH DAMAGES (INCLUDING COSTS OF DEFENSE AND REASONABLE ATTORNEYS’ FEES
INCURRED IN CONNECTION WITH THE DEFENDING OF SUCH DAMAGES) TO A THIRD PARTY,
WHICH DAMAGES (INCLUDING COSTS OF DEFENSE AND REASONABLE ATTORNEYS’ FEES
INCURRED IN CONNECTION WITH DEFENDING AGAINST SUCH DAMAGES) WILL NOT BE EXCLUDED
BY THIS PROVISION AS TO RECOVERY HEREUNDER. SUBJECT TO THE PRECEDING SENTENCE,
EACH PARTY, ON BEHALF OF ITSELF AND EACH OF ITS AFFILIATES, WAIVES ANY RIGHT TO
RECOVER PUNITIVE, SPECIAL, EXEMPLARY AND CONSEQUENTIAL DAMAGES, INCLUDING
DAMAGES FOR LOST PROFITS THAT CONSTITUTE CONSEQUENTIAL DAMAGES, ARISING IN
CONNECTION WITH OR WITH RESPECT TO THIS ASSIGNMENT. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, NOTHING IN THIS SECTION 4.6 SHALL BE CONSTRUED TO LIMIT
A PARTY’S RECOVERY OF LOST PROFITS TO THE EXTENT SUCH LOST PROFITS CONSTITUTE
DIRECT DAMAGES

Exhibits. All exhibits and attachments hereto are hereby made a part hereof and
incorporated herein by this reference. References in such exhibits and
attachments to instruments on file in the public records are notice of such
instruments for all purposes. Unless provided otherwise, all recording
references in such exhibits and schedules are to the appropriate records (the
real property records, oil and gas records or other appropriate records) of the
county in which the Properties are located.

Captions. The captions and article and section numbers in this Assignment are
for convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Assignment.

Counterparts. This Assignment may be executed in one or more originals, but all
of which together shall constitute one and the same instrument. An executed
original of this Assignment containing complete copies of all exhibits is being
filed of record in the county in which the Properties are located.

[SIGNATURES AND ACKNOWLEDGMENTS ON FOLLOWING PAGES]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the authorized representatives of Assignor and Assignee have
executed this Assignment to be effective for all purposes as of the Effective
Time.

ASSIGNOR:

HIGH MESA INC.,

a Delaware corporation

By:                                                  

Name: Harlan H. Chappelle

Title:   President

THE STATE OF                         §

COUNTY OF                              §

This instrument was acknowledged before me on this ____ day of December, 2016,
by Harlan H. Chappelle, President of High Mesa Inc., a Delaware corporation, on
behalf of said corporation.

 

  Notary Public, State of                                                  

My commission expires: ____________________

 

Signature Page and Acknowledgement to Assignment



--------------------------------------------------------------------------------

ASSIGNEE:

OKLAHOMA ENERGY ACQUISITIONS, LP,

a Texas limited partnership

By: Alta Mesa GP, LLC, its General Partner

 

By:                                                  

Name: Harlan H. Chappelle

Title:   President

THE STATE OF _________    §

COUNTY OF ___________     §

This instrument was acknowledged before me on this ____ day of December, 2016,
by Harlan H. Chappelle, President of Alta Mesa GP, LLC, a Texas limited
liability company, acting in its capacity as the general partner of Oklahoma
Energy Acquisitions, LP, a Texas limited partnership, on behalf of said limited
partnership.

 

  Notary Public, State of                                                  

My commission expires: ____________________

 

Signature Page and Acknowledgement to Assignment



--------------------------------------------------------------------------------

ASSIGNOR’S ADDRESS:    ASSIGNEE’S ADDRESS: High Mesa Inc.    Oklahoma Energy
Acquisitions, LP 15021 Katy Freeway, Suite 400    15021 Katy Freeway, Suite 400

Houston, Texas 77094

Attn: Michael A. McCabe

  

Houston, Texas 77094

Attn: Michael A. McCabe

Facsimile: (281) 530-5278

 

With a copy to:

 

Haynes and Boone, LLP

1221 McKinney Street, Suite 2100

Houston, Texas 77010

Attention: Bill Nelson

Facsimile: (713) 236-5557

  

Facsimile: (281) 530-5278

 

With a copy to:

 

Haynes and Boone, LLP

1221 McKinney Street, Suite 2100

Houston, Texas 77010

Attention: Austin Elam

Facsimile: (713) 236-5430

 

THIS INSTRUMENT PREPARED BY/WHEN RECORDED RETURN TO:

Oklahoma Energy Acquisitions, LP

15021 Katy Freeway, Suite 400

Houston, Texas 77094

Attn: David Murrell (Vice President – Land)



--------------------------------------------------------------------------------

EXHIBIT A-1

ATTACHED TO AND MADE A PART OF THAT CERTAIN ASSIGNMENT BETWEEN

ASSIGNOR AND ASSIGNEE

LEASES



--------------------------------------------------------------------------------

EXHIBIT A-2

ATTACHED TO AND MADE A PART OF THAT CERTAIN ASSIGNMENT BETWEEN

ASSIGNOR AND ASSIGNEE

WELLS

 

Exhibit A to Contribution Agreement